Citation Nr: 1534200	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), except for the period of a temporary rating of 100 percent from January 6, 2010 to February 28, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to April 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent rating effective February 26, 2008, the date of the Veteran's claim.  In February 2009, the Veteran submitted a notice of disagreement with the December 2008 rating decision.

Thereafter, in an August 2010 rating decision, the RO granted a temporary 100 percent rating for PTSD effective January 6, 2010.  Beginning March 1, 2010, the previously assigned 50 percent rating was continued.  Accordingly, the Board will consider whether a rating in excess of 50 percent is warranted for the entire initial rating period on appeal, except for the period of a temporary rating of 100 percent from January 6, 2010 to February 28, 2010.

In an August 2012 rating decision, the RO granted a total rating for compensation purposes based on individual unemployability (TDIU) effective February 26, 2008.  Accordingly, the issue of a TDIU is not before the Board for consideration.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that his service-connected PTSD disability is more severe than what is contemplated by the currently assigned 50 percent rating.

The Veteran was last afforded a VA PTSD examination in October 2008, approximately 7 years ago.  At that time, the Veteran reported avoiding watching war movies about Vietnam.  He stated that he avoided crowded places and felt unsafe in those situations along with feeling "distant" from most people.  The Veteran also reported problems with sleep interruptions and hypervigilance, to include an exaggerated startle response.  The examiner provided Axis I diagnoses of PTSD.  The examiner provided a Global Assessment of Functioning (GAF) score of 50 based on current functioning.  Notably, however, the October 2008 VA examiner did not provide an opinion as to the degree of social and occupational impairment resulting from the Veteran's service-connected PTSD.

On January 6, 2010, the Veteran was admitted into a PTSD program.  As noted above, the RO granted a 100 percent rating from January 6, 2010 to February 28, 2010.  The Veteran has not been afforded a VA examination since his discharge from the PTSD program.  Further, the Veteran appears to be endorsing additional PTSD symptoms, to include anger and suicidal and homicidal ideations.  See August 2010 VA treatment record.

For these reasons, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assist in determining the level of severity of his PTSD disability, to include the level of social and occupational impairment resulting from his PTSD disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the file. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. The examiner should address the social and occupational impairment associated with PTSD.  A rationale should be given for all opinions and conclusions rendered. 

3.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




